Title: To James Madison from Catherine Johnson, 1 May 1809
From: Johnson, Catherine
To: Madison, James


May the 1st 1809
Sir, having Received the enclosed Letter from New Orleans, from the best of Sons, with a Request that I shou’d Present it to you Sir, I am induced, Perhaps beyond the bounds of Strict Propriety, in assuming A liberty, which can only be forgiven, by the Philantrophy and benevolence of your own heart, to the humanity which marks your Private Character, do I Sir make My Appeal, Conscious that you will at least lend the Ear of Pity, to the Petition of a young Man, whose only Pride, is to emancipate an unfortunate Parent from a State of Dependence. If by your influence and Kindness he Cou’d Procure a Situation under the general Government in any of the Offices in Washington, with A Salary Just Sufficient to enable us to live with a small Share of Respectability, you Shall ever Sir find Gratitude, to your self and Principles, the Prominent Feature of him who is already devotedly attached to your Family and Interest. With the Constant Prayers of her—who has the Honor to subscribe Herself with Respect and Esteem
Catherine Johnson
